          Case: 3:19-cv-00586-wmc Document #: 138 Filed: 03/05/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC AND TRACY EHMANN,

                                 Plaintiffs,                                 ORDER
          v.
                                                                           19-cv-586-wmc
NICHOLAS AND TRISH METROPOLUS,
d/b/a Home of The Hodag Wear, d/b/a
Metro Screenprinting and Embroidery,

                                 Defendants.

          This case is proceeding to trial on March 15, 2021. On March 5, the court held a final

pretrial conference. The court discussed its previous order on the parties’ motions in limine

and addressed the issues on which it reserved ruling, as well as the voir dire questions,

introductory jury instructions, and exhibits. The court granted the following motions filed by

plaintiffs on which it previously reserved ruling: motion in limine to permit Sharon Jenkins to

testify via video (dkt. #131), motion to seal Jenkins’s declaration in support of that motion

(dkt. #130), and motions for leave to file papers (dkt. ##110, 112).

          The court also asked for further briefing from defendants by March 8 on the following

issues:

               •   Defendants’ motion in limine #6 (dkt. #98) regarding the admissibility of
                   testimony about the non-exclusive licensing agreement allegedly issued in
                   satisfaction of Tracy Ehmann’s debt to defendants.

               •   The admissibility and relevance of evidence that Eric Ehmann made copyright
                   infringement accusations against other individuals, including Dave Meinert.

               •   Legal and factual support for the defenses that they intend to present, including
                   notice of copyright, authorized use, abandonment/waiver, and abuse or
                   overreaching of copyright.

Plaintiffs shall have until March 10 to respond.




                                                   1
      Case: 3:19-cv-00586-wmc Document #: 138 Filed: 03/05/21 Page 2 of 2




       By March 8, the parties also shall provide the court with any additional voir dire

questions that they propose, along with any argument for why the questions should be

included. Responses, if any, to those proposals are due by March 10. By March 8, plaintiffs

shall further file copies of all copyright certificates that they claim have been infringed by the

defendants in this case or any other third-party, as well as their expert report. Similarly,

defendants shall identify the representative from Digital Foresnics who will testify by Monday

March 8.

       Finally, the parties shall produce their exhibit lists in a form previously designated by

the court, as well as copies of all exhibits, to each other on or before March 8, then consult as

to these exhibits on March 9, and file any objections to the exhibits by March 11, along with

a copy of all their exhibits to which an objection remains.




                                                   ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion in limine, motion to seal, and motions to file papers (dkt. ##110,
          112, 130, 131) are GRANTED.

       2. The parties should be prepared to discuss all of the above matters at a second
          pretrial conference at 3:00 p.m. on Friday, March 12, 2021.


       Entered this 5th day of March, 2021.

                                             BY THE COURT:

                                             /s/

                                             WILLIAM M. CONLEY
                                             District Judge




                                                   2
